DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 11, 13, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcario.  Marcario discloses in the Figures and specification a teaching tool comprising a frame 14 including a fulcrum 18, and an elongate member defining a plurality of mounting stations which are selectively coupled to the fulcrum such that the elongate member rotates relative to the frame.  Col. 5, lines 15-21 discloses the provision of a plurality of mounting stations disposed along the elongate member, each of which is selectively coupled to the fulcrum such that the position of the elongate member with respect to the fulcrum axis is adjustable.  Marcario further .  
With respect to claim 6, one of the mounting stations of Marcario is located at a center of the elongate member.  See e.g. col. 4, lines 37-44 and col. 7, lines 56-61.  With respect to claim 8, Marcario discloses an embodiment where first and second ends of the elongate member are symmetrical as recited.  See e.g. Figs. 5, 7 and 8.  With respect to claim 11, the elongate member of Marcario is sufficiently long to contact a support surface as recited, as shown in the Figures.  With respect to claim 13 and 14, Marcario teaches a method of using the apparatus as recited, including the step of adding weights to the first and second repositories.  With respect to claim 17, Marcario discloses a step of moving the elongate member such that a different mounting station engages the fulcrum.  With respect to claim 18, Marcario further teaches a step of applying weights to the repositories until the elongate member is balanced.  See e.g. col. 7, lines 32-45.  With respect to claim 19, Marcario discloses at col. 5, lines 15-21 that the mounting stations are positioned along a length of the elongate member.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marcario.  Marcario discloses the limitations of claim 2 with the exception of the .  

Claims 3, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marcario in view of Garland.  Marcario discloses or suggests the claim limitations with the exception of the mounting stations comprising notches in the elongate member as recited.  This type of mounting station is known in the art, as taught for example by Garland (see Figure 10 and col. 2, lines 47-64), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and also for the purpose of allowing a user to more easily remove and replace the elongate member on the fulcrum of the supporting frame.

Claims 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marcario in view of Shih.  Marcario discloses or suggests the claim limitations with the exception of the repositories comprising buckets as recited.  This feature is known in the art, as taught for example by Shih (see buckets 24 as shown in Figs. 1 and 2, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and also for the purpose of allowing a user to place a greater number and variety of weighted elements in each .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marcario in view of Garland, and further in view of Shih.  Marcario as viewed in combination with Garland discloses or suggests the claim limitations with the exception of the repositories comprising buckets mounted on the top of the rod at each end.  This feature is known in the art, as taught for example by Shih (see buckets 24 as shown in Figs. 1 and 2, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and also for the purpose of allowing a user to place a greater number and variety of weighted elements in each repository.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
June 23, 2021